        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 1 of 36




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________
                                          |
BUFFALO XEROGRAPHIX INC.,                 |
SHATKIN F.I.R.S.T. LLC, and               |
TODD E. SHATKIN DDS PLLC                  |
for themselves and on behalf of a class of|
similarly situated policyholders,         |
                                          |
                                      Plaintiffs,
                                          |                    AMENDED COMPLAINT
-v-                                       |
                                          |
                                          |                         Civ. Action No.:
THE HARTFORD INSURANCE GROUP a/k/a        |
THE HARTFORD FINANCIAL SERVICES           |                           20-CV-00520
GROUP, INC.;                              |
                                          |
SENTINEL INSURANCE COMPANY, LTD;          |                   JURY TRIAL DEMANDED
                                          |
HARTFORD CASUALTY INSURANCE               |
COMPANY; and                              |
                                          |
HARTFORD INSURANCE COMPANY                |
OF THE MIDWEST;                           |
                                          |
                                          |
                              Defendants. |
__________________________________________|

       Plaintiffs Buffalo Xerographix Inc. (“BXI”), Shatkin F.I.R.S.T. LLC (“First”), and Todd

E. Shatkin DDS PLLC (“TES”) (collectively, “Plaintiffs” or the “Insureds”), for themselves itself

and as representatives of a proposed class and/or sub-classes of plaintiff policy holders, by and

through their attorneys, Duke Holzman Photiadis & Gresens LLP, as and for their Amended

Complaint against Defendants The Hartford Insurance Group a/k/a The Hartford Financial

Services Group, Inc. (“HIG”), Sentinel Insurance Company, Ltd. (“Sentinel”), Hartford Casualty

Insurance Company (“Hartford Casualty”), and Hartford Insurance Company of the Midwest

(“Hartford Midwest”) (each of the foregoing being a “Defendant,” defendants Sentinel, Hartford
          Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 2 of 36




Casualty, and Hartford Midwest being the “Other Defendants,” and HIG and the Other Defendants

collectively being the “Defendants”), states and alleges as follows:


                                         INTRODUCTION

         1.    The instant matter arises from contracts of insurance, also known as policies,

entered into between (a) Plaintiff BXI and other Class members, and defendants HIG and Sentinel,

(b) Plaintiff First and other Class members, and defendants HIG and Hartford Casualty, and (c)

Plaintiff TES and other Class members, and defendants HIG and Hartford Midwest.

         2.    Defendant HIG owns, directs and controls the activities of various subsidiary

“writing companies,” including defendants Sentinel, Hartford Casualty, and Hartford Midwest.

         3.    The policies issued by Defendants to Plaintiffs and the Class members are generally

known as commercial property insurance, and include, without limitation: (a) policies identified

by Defendants as “Spectrum Business Owner’s Policy”; and/or (b) Special Property Coverage

Form SS 00 07 07 05 (the “Policy”).

         4.    The Policy issued by Defendants to Plaintiffs and the other Class members is “all

risk.”

         5.    The Policy provides coverage for physical loss of or physical damage to property

resulting from any cause unless the loss is “Excluded” or “Limited.”

         6.    Defendants have adopted Exclusions and Limitations from time to time to change

the scope of coverage under the all risk Policy.

         7.    Defendants are members of the Insurance Services Office (“ISO”).

         8.    ISO has developed policy forms, endorsements and exclusions, including coverage

exclusions for losses relating to a virus or bacteria.




                                                 -2-
         Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 3 of 36




       9.       Defendants are members of the insurance industry and subscribe to, have access to,

rely on, and/or adopt ISO forms.

       10.      Defendants are, and at all relevant times hereto were, aware of virus exclusions

prevalent in the insurance industry.

       11.      Defendants have issued commercial property policies, including the Policy, that

have exclusions for losses relating to a virus or bacteria.

       12.      The Policy issued by Defendants to Plaintiffs and Class members do not contain an

exclusion or limitation for losses caused by or related to the presence of a virus.

       13.      Defendants have stated that the Policy does not provide Plaintiff and other Class

members with insurance coverage benefits for losses due to and/or relating to the novel

coronavirus (the “Virus”), the disease caused by the Virus–COVID-19 (“CV-19”), and/or the

actions of various civil authorities in response to the Virus and/or CV-19 that prohibit, limit or

restrict access and/or use, directly or indirectly, of the premises (“CA Orders”), including that there

is no coverage for business interruption, the loss of business income, extended business income,

loss based on the actions of civil authorities to limit access to property, property loss, extra expense

loss, and dependent property loss (collectively “BI Losses”).

       14.      The Special Property Coverage Form, under “Duties in the Event of Loss,” directed

and required:

       You [Plaintiff and other Class members] must see that the following are done in the
       event of loss of or damage to Covered Property:
       ...
       d.     Take all reasonable steps to protect the Covered Property from further
              damage and keep a record of your expenses necessary to protect the
              Covered Property, for consideration in the settlement of the claim.




                                                 -3-
          Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 4 of 36




Commonly referred to as a “Sue and Labor” provision, policyholders are entitled to coverage for

reimbursement of costs and expenses incurred as a result of complying with such provision

(“SL Losses”).

          15.    Defendants have denied coverage to Plaintiff and other Class members for BI

Losses, SL Losses, and other damages arising from and related to the Virus, CV-19, and the CA

Orders.

          16.    Defendants breached their insurance contracts with Plaintiffs and other Class

members by failing to provide the coverage and benefits as identified herein.


                                             PARTIES

          17.    Plaintiff BXI is a New York business corporation with its principal place of

business located in the State of New York, County of Erie, at 33 Peuquet Parkway, Tonawanda,

New York 14150 (the “BXI Property”).

          18.    Plaintiff First is a New York limited liability company with its principal place of

business located in the State of New York, County of Erie, at 2500 Kensington Ave., Buffalo, New

York 14226 (the “First Property”).

          19.    Plaintiff TES is a New York professional limited liability company with its

principal place of business located in the State of New York, County of Erie, at 2495 Kensington

Ave., Buffalo, New York 14226 (“TES Property”) (collectively, the BXI Property, First Property,

and TES Property are the “Premises”).

          20.    Upon information and belief, defendant HIG is a corporation organized under the

laws of the State of Delaware and registered and duly authorized to transact insurance business in

the State of New York.




                                                -4-
       Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 5 of 36




      21.    Upon information and belief, each of the following entities are a stock insurance

company owned, controlled and directed by HIG:

             a.     Hartford Fire Insurance Company, an insurance company organized
                    under the laws of the State of Connecticut and registered and duly
                    authorized to transact insurance business in the State of New York;

             b.     Hartford Accident and Indemnity Company, an insurance company
                    organized under the laws of the State of Connecticut and registered
                    and duly authorized to transact insurance business in the State of
                    New York;

             c.     Defendant Hartford Casualty, an insurance company organized
                    under the laws of the State of Indiana and registered and duly
                    authorized to transact insurance business in the State of New York;

             d.     Hartford Insurance Company of Illinois, an insurance company
                    organized under the laws of the State of Illinois and registered and
                    duly authorized to transact insurance business in the State of New
                    York;

             e.     Defendant Hartford Midwest, an insurance company organized
                    under the laws of the State of Indiana and registered and duly
                    authorized to transact insurance business in the State of New York;

             f.     Hartford Underwriters Insurance Company, an insurance company
                    organized under the laws of the State of Connecticut and registered
                    and duly authorized to transact insurance business in the State of
                    New York;

             g.     New England Insurance Company, an insurance company organized
                    under the laws of the State of Connecticut and registered and duly
                    authorized to transact insurance business in the State of New York;

             h.     New England Reinsurance Corporation, an insurance company
                    organized under the laws of the State of Connecticut and registered
                    and duly authorized to transact insurance business in the State of
                    New York;

             i.     Pacific Insurance Company, Limited, an insurance company
                    organized under the laws of the State of Connecticut and registered
                    and duly authorized to transact insurance business in the State of
                    New York;

             j.     Property and Casualty Insurance Company of Hartford, an insurance
                    company organized under the laws of the State of Indiana and
                    registered and duly authorized to transact insurance business in the

                                            -5-
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 6 of 36




                       State of New York;

               k.      Defendant Sentinel, an insurance company organized u organized
                       under the laws of the State of Connecticut and registered and duly
                       authorized to transact insurance business in the State of New York;

               l.      Trumbull Insurance Company, an insurance company organized
                       under the laws of the State of Connecticut and registered and duly
                       authorized to transact insurance business in the State of New York;
                       and

               m.      Twin City Fire Insurance Company, an insurance company
                       organized under the laws of the State of Indiana and registered and
                       duly authorized to transact insurance business in the State of New
                       York.

The foregoing affiliated stock insurance companies of HIG are hereinafter the “Affiliates.”

       22.     Defendant HIG (a) develops policy forms, endorsements, and exclusions which it

issues directly and in conjunction with its Affiliates, (b) controls, directs and/or performs the

underwriting activities for all insurance policies issued under the tradename “The Hartford,”

including the policies issued to plaintiffs BXI, FIRST, and TES, (c) controls, directs, and/performs

the underwriting activities for all insurance policies of which any of the Affiliates are referenced

as a “writing company;” (d) controls, directs, and/or performs claims investigation through

common claims representatives for the policies issued by it and/or any Affiliate, including the

policies issued to plaintiffs BXI, FIRST, and TES, and (e) controls, directs, and performs coverage

determinations for policies issued under the tradename The Hartford and/or by any of the

Affiliates, including the policies issued to plaintiffs BXI, FIRST and TES.

       23.     Defendant     HIG     (a)    created     and    operates   a    common       website

(https//business.theharford.com) where holders of policies of any Defendant or Affiliate can

download their policy and policy related documents, request a certificate of insurance, or pay their

insurance     premiums;       (b)     created         and     operates    a   common        website

(www.thehartford.com/servicecenter) for bill paying by policy holders of any policy of any

                                                -6-
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 7 of 36




Defendant or Affiliate; (c) operates a common toll free phone number (e.g. 866-467-8730) for

billing and policy questions for policies of Defendants and any Affiliate; and (d) operates a

common toll free phone numbers (e.g. 800-467-8730) for the reporting of claims by policy holders

of any policy of Defendants or any Affiliate.

       24.     HIG operates, controls and directs a “CAT Claim office,” “Commercial Property

Center,” the “Western Property Office,” and the “Eastern Property Office” to receive, investigate,

and administer claims submitted under policies written by it, the other Defendants, and the

Affiliates (“Claims Offices”).

       25.     All of the Claims Offices are located in and/or have P.O. Box mailing addresses in

Lexington, Kentucky.

       26.     HIG controls and directs Claims Representatives, Inside Claims Representatives,

Senior Claims Representatives, and staff in various other positions at the Claims Offices to perform

intake, investigation, coverage determination, and coverage payouts for claims under policies sold

by HIG and its “writing companies”, including defendants Sentinel, Hartford Casualty, and

Hartford Midwest as well as the other Affiliates.

       27.     The Claims Representatives under the control and direction of HIG include Aaron

Swartz AIC, Kasi Orr, Francine Olugbode, Kimberly Wiegert, Nicholos Lundeen, and Ashley

Pearson all of whom administered claims made under policies issued by HIG and the other

Defendants.

       28.     HIG controlled and directed the preparation and distribution of standard “form”

policy interpretations and claim denials for itself and the Affiliates for claims related to the Virus.

       29.     In March 2020, HIG controlled and directed the preparation and distribution of a

standard “form” letter to all holders of policies written by Defendants and the Affiliates in New



                                                 -7-
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 8 of 36




York “to help you and other commercial property policyholders understand how coverages in your

policy relate to COVID-19.”

       30.      Defendant     HIG     created    and    operates       a   specialized   web   page

(www.thehartford.com/businessincomeclaim) for the reporting of Virus related business

interruption claims common to all policy holders of Defendants and Affiliates. Policyholders of

Defendants and the Affiliates that called the 800 claim reporting phone number regarding Virus

related matters were directed to the automated web page controlled and operated by defendant

HIG.

       31.     Defendant HIG controlled and directed the creation of information links about

business insurance issued by it and/or the Affiliates related to the Virus at its webpage

www.thehartford.com, including: (a) https://www.thehartford.com/coronavirus/businesses, and

(b) https://www.thehartford/resoures/covid-19.

       32.     Defendant HIG directed that it and its Affiliates adopt the following position

regarding Business Interruption Coverage provided for under the Policy:

       This is generally designed to cover losses that result from direct physical loss or
       damage to property caused by hurricanes, fires, wind damage or theft and is not
       designed to apply in the case of a virus.

       33.     All risk insurance policies, such as those issued by Defendants herein, provide

coverage for damages, including business interruption arising from “natural disasters” such as

hurricanes, fires, and wind unless specifically excluded or limited.

       34.     A common characteristic of the natural disasters is they cause or involve substantial

damage to property, hardship, suffering, and possible loss of life.

       35.     The COVID-19 pandemic is a natural disaster of the same general nature as

hurricanes, tornadoes, storms and high wind.



                                                -8-
         Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 9 of 36




        36.    Each of the policies issued to plaintiffs, and upon information and belief all policies

issued by Defendants and the other Affiliates, contain the electronic signature of Lisa Levin,

Secretary, and Douglas Elliott, President, who are officers of defendant HIG a/k/a “The Hartford”

with the following statement: “Our President and Secretary have signed this Policy.”

        37.    Christopher Swift is the Chief Executive Officer of defendant HIG and, as such,

controls, directs oversees, and/or administers the preparation, underwriting, issuance, claims

administration, and interpretation of all policies issued by HIG, the Other Defendants, and the

Affiliates.

        38.    As Chief Executive Officer of defendant HIG, Mr. Swift made public statements

that the policies issued by it and its Affiliates do not cover business interruption and other damages

resulting from the Virus.

        39.    In the early days of the pandemic, Mr. Swift explained that the reason HIG and its

Affiliates were denying policy holder claims for business interruption losses was that “[t]he vast,

vast majority of our contracts do have a virus exclusion.”

        40.    The policies issued by HIG and the other Defendants to Plaintiffs and the proposed

Class Members do not contain any type of virus exclusion for the BI Losses.


                                  JURISDICTION AND VENUE

        41.    Court has jurisdiction pursuant to 28 U.S.C. § 1332.

        42.    Venue is proper in this district under 28 U.S.C. §1391.

        43.    A substantial part of the events or omissions giving rise to the claims occurred in

this district, including Plaintiff’s purchase of the insurance policy, Plaintiff’s business operations,

the property that is the subject of insurance policy is in the State of New York, County of Erie, and




                                                 -9-
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 10 of 36




the loss events impacting Plaintiff’s business and property for which coverage was denied took

place in the district.


                                               FACTS

A.      The Policy

        44.     Defendants HIG and Sentinel issued and delivered to Plaintiff BXI an insurance

policy bearing the policy number 01 SBA RG9986 SB (the “BXI Policy”). A copy of the BXI

Policy is attached hereto as Exhibit A.

        45.     Defendants HIG and Hartford Casualty issued and delivered to Plaintiff First an

insurance policy bearing the policy number 01 SBA BZ6994 SB (the “First Policy”). A copy of

the First Policy is attached hereto as Exhibit B.

        46.     Defendants HIG and Hartford Midwest issued and delivered to Plaintiff TES an

insurance policy bearing the policy number 01 SBA RE1591 SB (the “TES Policy”). A copy of

the TES Policy is attached hereto as Exhibit C.

        47.     The BXI Policy, the First Policy, and the TES Policy are the same or substantially

similar to one another, and are the same or substantially similar to each policy issued by

Defendants to Class members, and include the Policy.

        48.     Form SS 00 01 03 14 of the Policy provides “Spectrum Business Owner’s

Policy” issued by the “THE HARTFORD.”

        49.     Each Policy, including the Policy, was issued in consideration of a premium which

was paid to, received, and retained by Defendants.

        50.     The Policy, and any renewals of same, covered losses occurring at the identified

Premises at relevant times in 2020, including the months of March, April and May.



                                                - 10 -
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 11 of 36




       51.     The Policy states:

       This Spectrum Policy consists of Declaration, Coverage Forms, Common Policy
       Conditions and any other Forms and Endorsements issued to be a part of the Policy.
       This insurance is provided by the stock insurance company of the Hartford
       Insurance Group shown below.

       INSURER:        [Sentinel, Hartford Casualty Hartford Midwest or other Affiliate]
                       One Hartford Plaza, Hartford, CT 06155

       52.     Each Plaintiff is identified in its respective Policy as the “Named Insured.”

       53.     Each Policy, including the BXI Policy, the First Policy and the TES Policy,

provides coverage on an “all risk” rather than specified peril basis.

       54.     “All risk” insurance policies cover all risks of loss except for risks that are expressly

and specifically excluded.

       55.     Under paragraph “A. Coverage” at subparagraph 3 “Covered Causes of Loss” of

the Special Property Coverage Form, the Policy provides coverage for all “RISKS OF DIRECT

PHYSICAL LOSS unless the loss is: a. Excluded in Section B., EXCLUSIONS, or b. Limited

in Paragraph A.4. Limitations . . . .” (emphasis in original).

       56.     Under paragraph “A. COVERAGE” at subparagraph “5. Additional Coverages”

of the Special Property Coverage Form, the Policy provides coverage for, among other things:

“o. Business Income”; “p. Extra Expense”; “q. Civil Authority”; “r. Extended Business Income”;

and “s. Business Income from Dependent Properties.”

       57.     Plaintiff and other Class members have suffered BI Losses that are expressly

covered under “5. Additional Coverages” and other provisions of the Policy.

       58.     Under paragraph “E. PROPERTY LOSS CONDITIONS” at subparagraph

“3. Duties in the Event of Loss or Damage” of the Special Property Coverage Form, the Policy

provides “in the event of loss of or damage to Covered Property” insureds must “[t]ake all



                                                - 11 -
          Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 12 of 36




reasonable steps to protect the Covered Property from further damage and keep a record of your

expenses necessary to protect the Covered Property, for consideration in the settlement of the

claim.”

          59.    Plaintiffs, and upon information and belief Class members, complied with the

insureds’ obligations under Duties in Event of Loss or Damage and incurred SL Losses.

          60.    The “Exclusions” do not reference, restrict, limit, or preclude coverage for losses

resulting directly or indirectly from a virus.

          61.    The “Limitations” do not restrict, limit or preclude coverage for losses resulting

directly or indirectly from a virus.


B.        Absence of “Exclusion of Loss due to Virus or Bacteria” Endorsement

          62.    Since in or before 2006, the insurance industry, including Defendants, have been

aware of the risks of damage to property, physical loss of property, and damage to business

operations associated with viruses and bacteria.

          63.    In or about 2006, the insurance industry adopted a standard form policy

endorsement for commercial property policies commonly known as “Exclusion of Loss Due to

Virus or Bacteria.” This has otherwise been referred to as Multistate Form Filing CF-2006-OVBEF

and/or endorsement CP 01 75 07 06 (New York) or CP 01 40 07 06 (collectively, the “Virus

Exclusion”).

          64.    The Virus Exclusion was developed by the Insurance Service Office (“ISO”).

          65.    Defendants are members of the insurance industry and ISO and have at all relevant

times had access to and actual knowledge of ISO forms, including the Virus Exclusion.

          66.    Defendants have issued all risk commercial property policies that include the Virus

Exclusion.

                                                 - 12 -
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 13 of 36




       67.     Defendants have issued all risk commercial property policies that include an

exclusion for losses resulting from a virus in a form other than the Virus Exclusion.

       68.     Attached hereto as Exhibit D is an HIG form for the Virus Exclusion that was

prepared by, adopted and incorporated in, and made a part of policies issued by HIG and one or

more Affiliates (the “Hartford ISO Virus Exclusion”).

       69.     The Hartford ISO Virus Exclusion demonstrates that HIG and the Affiliates were

at all relevant times (a) aware of and the ISO Virus Exclusion and, in their discretion, selectively

incorporated it into some of the all risk policies they issued, and (b) aware virus coverage was

provided under the all risk policy.

       70.     Attached as Exhibit E is an HIG form of Virus exclusion that was prepared by,

adopted and incorporated in, and made a part of policies issued by HIG and one or more Affiliates,

including Hartford Midwest (the “Hartford Fungi, Bacteria or Virus Exclusion”). This form

excludes coverage for virus damage and then provides for additional limited coverage.

       71.     The Hartford Fungi, Bacteria or Virus Exclusion form demonstrates that HIG and

the Affiliates were at all relevant times aware virus coverage was provided under the all risk policy.

       72.     The intended purpose of the Virus Exclusion is to eliminate virus and bacteria

related losses from coverage under all risk insurance policies.

       73.     Defendants issued insurance policies in New York without the Virus Exclusion, the

Hartford ISO Virus Exclusion, or the Hartford Fungi, Bacteria or Virus Exclusion.

       74.     The Policy does not contain the Virus Exclusion.

       75.     The BXI Policy, the First Policy, and the TES Policy do not contain the Virus

Exclusion, The Hartford ISO Virus Exclusion or the Hartford Fungi, Bacteria or Virus Exclusion.




                                                - 13 -
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 14 of 36




       76.     The Policy does not contain an exclusion substantially the same or similar to the

Virus Exclusion, The Hartford ISO Virus Exclusion, or the Hartford Custom Virus Exclusion.

       77.     The BXI Policy, the First Policy and the TES Policy do not contain an exclusion

substantially the same or similar to the Virus Exclusion, the Hartford ISO Virus Exclusion or the

Hartford Fungi, Bacteria or Virus Exclusion.

       78.     The Policy does not contain any virus exclusion or any applicable exclusionary

language.

       79.     The Policy does not exclude or limit coverage for losses experienced by Plaintiffs

directly or indirectly from the Virus, CV-19, or the CA Orders.

       80.     HIG and the Other Defendants issued policies to the proposed Class Members that

do not contain the Virus Exclusion, The Hartford ISO Virus Exclusion, the Hartford Fungi,

Bacteria or Virus Exclusion, or any applicable or enforceable exclusionary language that would

preclude coverage for the Virus, CV-19, or the CA Orders.


C.     Plaintiffs’ Covered Losses related to the Virus

       81.     Plaintiffs’ employees, customers, vendors, and/or other visitors to the Presmises:

(a) were exposed to the Virus, (b) tested positive for the Virus and/or CV-19, (c) were otherwise

diagnosed as infected with the Virus and/or having CV-19, (d) exhibited symptoms consistent with

infection by the Virus and/or having CV-19, and/or (e) were instructed by civil authorities and/or

their medical providers to self-isolate, quarantine, and/or suspend normal business operations.

       82.     Plaintiffs’ Premises, personal property, and dependent property: (a) were exposed

to the Virus, (b) had the Virus and persons with CV-19 present at their respective locations, (c)

could no longer be used or operated due to the presence of the Virus and its resulting direct physical




                                                - 14 -
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 15 of 36




loss of or damage to property, and/or (d) could no longer be used or operated due to orders of civil

authorities in response to the Virus and CV-19.

       83.      Property in the immediate area of the Premises: (a) were exposed to the Virus, (b)

had the Virus and persons with CV-19 present at their respective locations, (c) could no longer be

used or operated due to the presence of the Virus and its resulting direct physical loss of or damage

to property, and/or (d) could no longer be used or operated due to orders of civil authorities in

response to the Virus and CV-19.

       84.      The Virus is a highly contagious.

       85.      The Virus is physical substance.

       86.      The Virus survives on and is active on inert physical surfaces.

       87.      The Virus may be emitted into the air.

       88.      The Virus may survive in the in air.

       89.      Scientific evidence shows that the Virus is spread from exposure to air and surfaces

in buildings.

       90.      Scientific evidence shows the Virus can remain viable and infectious on surfaces

for days, including walls, elevator buttons, railings, furniture, countertops, and door handles.

       91.      Infectious airborne droplets and smaller aerosols that remain suspended in the air

for hours after release are a major transmission source of the Virus. In addition to talking,

coughing, or sneezing, such infections aerosols have been found to release simply by exhaling.

       92.      Airborne, the Virus can travel many meters through air current, and it may spread

through air ducts and pipes.

       93.      The risk of infection inside a building is substantially and materially greater than

open-air environments.



                                               - 15 -
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 16 of 36




       94.     The presence of the Virus caused civil authorities in New York to issue Executive

Orders declaring a disaster emergency and requiring the suspension of access to and use of

commercial property.

       95.     The New York City Emergency Executive Orders state that “the virus physically is

causing property loss and damage.”

       96.     Plaintiffs ceased business operations in compliance with the government orders

arising from the physical loss and damage caused by the Virus to their Premises and to property in

the vicinity of their Premises.

       97.     In New York, the Virus became ubiquitous, such that it existed and/or exists

throughout the State, including, without limitation, Plaintiffs’ Premises and property in the

immediate area of Plaintiffs’ Premises.

       98.     The Virus was present at, in, throughout, and on Plaintiffs’ Premises and property

within one mile of Plaintiffs’ property.

       99.     The Virus causes physical loss of and/or damage to property.

       100.    The presence of the Virus constitutes direct physical loss of and/or damage to

property.

       101.    The presence of the Virus and persons with CV-19 caused direct physical loss of

or damage to the covered property under the Policy and the policies of other Class members, as

well as to property in the immediate area of such covered property.

       102.    The presence of the Virus, the damage it causes, and persons with CV-19 caused

civil authorities throughout New York to issue orders requiring the suspension of business and/or

use of commercial property, including the property of Plaintiff and other class members as well as

property in the immediate area of such covered property.



                                              - 16 -
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 17 of 36




        103.    The CA Orders include, but are not limited to, the following Executive Orders of

New York State Governor Cuomo:

                a.      On March 7, 2020, by Executive Order 202, Governor Cuomo
                        declared a Disaster Emergency for all of New York State because of
                        CV-19;

                b.      On March 18, 2020, by Executive Order 202.6, Governor Cuomo
                        reduced all non-essential businesses’ on-site workers by 50%,
                        effective at 8:00 p.m. on March 20, 2020;


                c.      On March 19, 2020, by Executive Order 202.7, Governor Cuomo
                        reduced all non-essential businesses’ on-site workers by 75%,
                        effective at 8:00 p.m. on March 21, 2020; and

                d.      On March 20, 2020, by Executive Order 202.8, Governor Cuomo
                        reduced all non-essential businesses’ on-site workers by 100%,
                        effective at 8:00 p.m. on March 22, 2020.

        104.    Plaintiffs substantially ceased business operations on or about March 20, 2020, as

a result of the Virus, CV-19, and the CA Orders.

        105.    Plaintiffs have suffered a direct physical loss of or physical damage to Covered

Property, including the BI Losses, as a result of the Virus, CV-19, and the CA Orders (“Loss”).

        106.    The Loss constitutes an occurrence under the Policy.

        107.    Plaintiff is entitled to be covered and indemnified under the Policy for the Loss.


D.      Loss Reporting to BI Losses to Defendants

        108.    Defendant HIG controlled and directed the other Defendants and the Affiliates in

the preparation of the Policy, the underwriting relating to the issuance of the Policy, and the claims

intake, investigation, and administration under the Policy, including handling of claims arising out

of or related to the Virus.




                                                - 17 -
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 18 of 36




       109.    HIG is a party to the insurance contracts entered into with Plaintiffs and the Class

members.

       110.    For instance, HIG’s President and Secretary signed each Policy entered into with

Plaintiffs and the Class members.

       111.    The Other Defendants and Affiliates all acted uniformly in their handling of Virus

claims pursuant to and in accordance with the control and/or direction of defendant HIG.

       112.    Defendant HIG commissioned and manifested a desire for the Affiliates to act on

its behalf subject to HIG’s control and/or direction when writing and issuing policies, adjusting

and investigating claims, and making coverage determinations.

       113.    The Other Defendants and Affiliates have and had actual and apparent authority to

act on behalf of defendant HIG.

       114.    The Other Defendants and the Affiliates acted on behalf of HIG and in HIG’s name

with HIG’s express, implied, and apparent authority.

       115.    The Other Defendants and Affiliates consented to so act on behalf of HIG.

       116.    Defendant HIG’s statements, representations, and conduct communicated to

Plaintiffs and Class members provided a reasonable belief and appearance that the Other

Defendants and the Affiliates possessed the authority to, and were, acting on behalf of HIG with

regard to the insurance policies at issue.

       117.    Defendant HIG exercised control over the Other Defendants and the Affiliates by

determining and issuing direction as to how policies, claims, investigations, and coverage

determinations relating to the Virus, CV-19, and/or the CA Orders were to be handled.




                                              - 18 -
           Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 19 of 36




        118.      The Other Defendants’ and the Affiliates’ acts (including issuing the DFS

Response, making coverage determinations, and issuing denial letters) were, in both form and

substance, those of defendant HIG.

        119.      Defendant HIG, the Other Defendants and the Affiliates share and use the same

logo(s).

        120.      Defendant HIG, the Other Defendants and the Affiliates share and use the same

slogan(s).

        121.      Defendant HIG, the Other Defendants and the Affiliates share and use the same

forms, including the DFS Response, ISO forms, policy forms, reservation of rights letters, and

denial letters.

        122.      Defendant HIG, the Other Defendants and the Affiliates share the same

underwriting department, such that the underwriting department underwrites claims for each

Affiliate indiscriminately and indistinguishably.

        123.      Defendant HIG, the Other Defendants and the Affiliates share the same adjusters

and examiners, such that the same individuals investigate, adjust, examine, and make coverage

determinations on claims for each Affiliate.

        124.      Defendant HIG, the Other Defendants and the Affiliates, and their employees, share

the same office space.

        125.      Defendants share common offices and/or addresses at One Hartford Plaza, Hartford

Connecticut and/or 501 Pennsylvania Parkway, Indianapolis, Indiana.

        126.      Defendant HIG, the Other Defendants and the Affiliates share and use the same

telephone numbers.




                                                - 19 -
       Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 20 of 36




       127.    Defendant HIG, the Other Defendants and the Affiliates share and use the same

marketing, including common use of the “Stag” logo and “The Hartford” as registered trademarks.

       128.    Defendant HIG, the Other Defendants, and the Affiliates share and use the same

website(s).

       129.    Defendant HIG, the Other Defendants and the Affiliates share and use the same

internal systems, including information technology (“IT”) systems, phone systems, case

management systems, and underwriting systems.

       130.    The business model and operations of the Other Defendants and the Affiliates is

designed to assist, support, and follow the directions of defendant HIG.

       131.    Defendant HIG operates an (800) phone line, including 1-800-327-3636, to report

claims and/or losses under the Policy (the “800 Number”).

       132.    The Affiliates participate with defendant HIG in the operation of the 800 Number

for the reporting of claims and/or losses with respect to Spectrum Business Owner’s Policies and

similar commercial property insurance.

       133.    Defendant HIG, together with the other Defendants and the Affiliates, developed

and operated a website for reporting business income related claims related to the Virus:

www.thehartford.com/businessincomeclaim (the “HIG Website”).

       134.    The HIG Website requires policyholders to answer multiple-choice questions about

COVID-19 rather than provide an opportunity for a narrative explanation of their claim.

       135.    Beginning in or around March 2020, policyholders that called the 800 Number were

instructed to report business interruption losses related to the Virus via the HIG Website.

       136.    Plaintiffs reported their losses to Defendants in a timely manner.




                                               - 20 -
       Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 21 of 36




       137.    Plaintiff BXI reported the Loss to Defendant via the HIG Website. A copy of the

“The Hartford Report of Commercial Property Business Interruption Claim” submitted by Plaintiff

BXI to Defendants via the HIG Website is attached hereto as Exhibit F.


       E.      Uniform Practice to Deny Coverage for Losses related to the Virus

       138.    Defendants arbitrarily and wrongfully disclaimed coverage for Plaintiffs’ Loss.

       139.    Defendants contend that the commercial property policies issued by HIG, the Other

Defendants and/or the Affiliates in New York do not provide coverage for losses resulting from or

related to the Virus, CV-19, or the CA Orders.

       140.    Defendants’ denial of coverage for losses related to or arising out of the Virus, CV-

19, and the CA Orders was pre-determined and without regard to the individual circumstances of

Plaintiff or other insureds, including the presence of the Virus at the insured premises or property

in the immediate area thereof.

       141.    By letter dated March 10, 2020, the New York State Department of Financial

Services directed all insurers that had issued commercial property insurance in New York to

provide details on the business interruption coverage provided under such policies (“DFS

Directive”). A copy of the DFS Directive is attached hereto as Exhibit G.

       142.    The DFS Directive explained that the purpose of this requirement was to ensure

that insurance companies “explain to policyholders the benefits under their policies and the

protections provided in connection with COVID-19” and required “each Insurer examine the

policies it has issued and explain the coverage each policy offers in regard to COVID-19.”

       143.    Defendants HIG, the Other Defendants, and/or the Affiliates collectively prepared

a template response to the DFS Directive (“DFS Response”). A copy of the DFS Response is

attached hereto as Exhibit H.

                                               - 21 -
          Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 22 of 36




          144.   Plaintiffs, and upon information and belief other members of the proposed class of

policyholders, were the intended recipients of the DFS Response letter.

          145.   In the DFS Response, Defendants state the position that the Policy, and other

similar commercial property policies they have issued in New York, including Spectrum Business

Owner’s Policies, do not cover losses arising from or relating to the Virus, CV-19, or the CA

Orders.

          146.   The DFS Response states: “Generally, the presence of a virus does not constitute

direct physical loss or damage to property. By way of example, closing or limiting a business to

prevent the spread of the virus is not physical loss or damage to property.” (Emphasis added).

          147.   Defendant HIG prepared a written memorandum “The Hartford: Our Resposne to

COVID-19” that was sent to its insurance agents and representatives on or before March 23, 2020,

(the “CV-19 Memo”). A copy of the CV-19 Memo is attached as Exhibit I.

          148.   In the CV-19 Memo, HIG reiterated to is agents and representatives that its

commercial property policies do not provide business interruption, civil authority, dependent

property, or other coverage for losses related to the Virus: “This coverage is generally designed

to cover losses that result from direct physical loss or damage to property and is not designed to

apply in the case of a virus.”

          149.   Before Plaintiffs and other members of the proposed class of policyholders

submitted notice of and information about their claims related to the Virus, CV-19, and the CA

Orders, Defendants had determined not to afford coverage for any such claims.

          150.   When circulating the DFS Response and/or the CV-19 Memo to insurance agents

and adjusters, Defendants had actual knowledge that they had thousands of impacted policyholders

in New York.



                                               - 22 -
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 23 of 36




       151.    Defendants intended to mail the DFS Response letters in batches due to the large

number of policyholders, but failed to do so in compliance the DFS Directive.


F.     Coverage Denial for Losses related to Virus, CV-19 and CA Orders

       152.    Consistent with the statements in the DFS Response and the CV-19 Memo,

Defendants have denied coverage to Plaintiffs and other policyholders for losses related to the

Virus, CV-19, and/or the CA Orders.

       153.    By letter dated April 22, 2020 (received via email on April 28, 2020), Defendants

HIG and Sentinel issued a written coverage denial to Plaintiff BXI, noting: “We have completed

a review of your loss and determined that since the coronavirus did not cause property damage at

your place of business or in the immediate area, the loss is not covered” (“BXI Coverage Denial”).

A copy of the Coverage Denial is attached hereto as Exhibit J.

       154.    The BXI Coverage Denial received by Plaintiff BXI includes an attachment

“Coverage Decision Details” which sets forth Defendants’ analysis of why the Spectrum Business

Owner’s Policies and/or Special Property Coverage Form (SS 00 07 07 05) issued in New York

do not afford coverage for losses related to the Virus, CV-19, or the CA Orders.

       155.    The BXI Coverage Denial does not reference any of the facts of Plaintiff’s loss.

       156.    By letter dated April 1, 2020, defendants HIG and Hartford Midwest issued a

written coverage denial to Plaintiff TES, noting: “We have completed a review of your loss and

determined that since the coronavirus did not cause property damage at your place of business or

in the immediate area, the loss is not covered” (“TES Coverage Denial”). A copy of the TES

Coverage Denial is attached hereto as Exhibit K.

       157.    By letter dated March 23, 2020, defendants HIG and Sentinel issued a written

coverage denial to Plaintiff BXI, noting the denial was based on a finding that “[n]o direct physical

                                               - 23 -
           Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 24 of 36




loss or damage has occurred to the property . . .” (“First Coverage Denial”). A copy of the First

Coverage Denial is attached hereto as Exhibit L.

           158.   The BXI Coverage Denial, TES Coverage Denial, and First Coverage Denial were

prepared under the control and direction of defendant HIG (hereinafter collectively the “Coverage

Denial Letters”).

           159.   Defendant HIG and the Other Defendants have refused to make payment to

Plaintiffs for damages resulting from the Loss which constitutes a breach of the Policy.

           160.   Defendants’ refusal to cover the Loss is erroneous and unsupported by the plain

language of the Policy.

           161.   As such, Defendants owe Plaintiffs insurance coverage and benefits under the

Policy for the Loss, and there is no valid basis for its refusal to issue the same.

           162.   Plaintiffs continue to be damaged by Defendants’ refusal to issue the full amounts

due and owing under the Policy.

           163.   Defendants have denied coverage to Plaintiffs and other policyholders for losses

related to the Virus, CV-19, and/or the CA Orders based on their policy interpretation as set forth

in the DFS Response, CV-19 Memo, and the Coverage Denial Letters, and the coverage decision

details.

           164.   Upon information and belief, Defendants made coverage decisions concerning

policyholder claims related to the Virus, CV-19, and the CA Orders without consideration of the

unique facts or circumstances of each loss and, rather, adopted a pattern and/or practice to deny

such claims.




                                                - 24 -
       Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 25 of 36




                                 CLASS ACTION ALLEGATIONS

       165.    Plaintiffs bring this action pursuant Federal Rules of Civil Procedure 23 on behalf

themselves and a class consisting of

               a.        all policyholders of all-risk commercial property insurance policies
                         issued by any named Defendant, including policyholders of a
                         Spectrum Business Owner’s Policy or a policy that includes or is
                         comprised of Special Property Coverage Form (SS 00 07 07 05);

               b.        whose policies were in effect for any period of time on or after
                         February 15, 2020, and through the end of the (i) declared
                         emergency period or (2) prohibits, limitations or restrictions of
                         business property use under the CA Orders;

               c.        whose policies do not contain the Virus Exclusion or a substantially
                         similar exclusion for a virus as an endorsement; and

               d.        who suffered BI Losses or SL Losses as a result of the Virus, CV-
                         19 or the CA Orders, including policyholders that suspended or
                         reduced business operations at the premises covered by their policy
                         (the “Class”).

       166.    Excluded from the Class are Defendants and their members, affiliates, parents,

subsidiaries, officers, directors, employees, successors, or assigns; governmental entities as well

as counsel and court staff assigned to this case and/or their immediate family members. Plaintiffs

reserve the right to amend or modify the Class definition.

       167.    FRCP 23(a)(1)- Numerosity. The Class members are so numerous that joinder of

all members is impracticable. Upon information and belief, Defendants have issued thousands of

commercial property insurance policies in New York that contain provisions for business

interruption and related coverage, including the Spectrum Business Owner’s Policy and policies

that include Special Property Coverage Form (SS 00 07 07 05).

       168.         FRCP 23(a)(2)- Commonality and Predominance. Common questions of law and

fact exist as to all Class members and predominate over any questions solely affecting individual

Class members. Among the questions of law and fact common to the Class are:

                                                - 25 -
       Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 26 of 36




              a.      Defendants issued all risk policies to Class members in exchange for
                      premiums paid and received;

              b.      Plaintiff and members of Class had the use of/access to their
                      property and/or the operation of their business impacted by the CA
                      Orders;

              c.      Defendants’ position that the presence of a virus or the reduction of
                      a business relating thereto does not constitute direct physical loss of
                      or damage to property;

              d.      Defendants’ interpretation of coverage for losses related to the
                      Virus, CV-19, and the CA Orders as set forth in the DFS Response;

              e.      Defendants’ “Coverage Decision Details” was uniformly adopted
                      and applied to all policyholder Class members;

              f.      Defendants’ knowledge of and failure to adopt the Virus Exclusion
                      in the policies issued to Class members;

              g.      whether the policies issued by Defendants were ambiguous as to
                      coverage for losses arising from the presence of a virus or the
                      limiting or closing of a business to prevent the spread of a virus;

              h.      whether the presence of a person infected with CV-19 at or in the
                      immediate area of an insured premises constitutes a physical loss of
                      or physical damage to property under the policies issued by
                      Defendants;

              i.      whether the closing or limiting of a business to prevent the spread
                      of a virus constitutes a physical loss of or physical damage to
                      property under the policies issued by Defendants;

              j.      Whether New York state laws were violated by the Defendants’ acts
                      and/or omissions as alleged herein;

       169.    FRCP 23(a)(3)- Typicality. The claims of the proposed Class representatives,

Plaintiffs BXI, FIRST, and TES, are typical of the claims of the Class members as all Class

members were issued the same or substantially similar commercial property insurance policies by

Defendants, including Spectrum Business Owner’s Policy or a policy that includes or is comprised

of Special Property Coverage Form (SS 00 07 07 05), and Plaintiffs and members of the proposed

class have been similarly affected by Defendants’ wrongful acts complained of herein, including


                                              - 26 -
       Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 27 of 36




Defendants’ position that the presence of a virus and/or the closing or limiting of a business to

prevent the spread of a virus are “not physical loss or damage to property.”

       170.    Fed.R.Civ.P 23(a)(4)- Adequacy of Representation.               The proposed Class

representatives, Plaintiffs BXI, FIRST, and TES, will fairly and adequately protect the interests of

the Class and has retained counsel competent and experienced in matters involving first part

insurance coverage as well as class actions. Plaintiffs have no interests which conflict with the

Class. Plaintiffs and their counsel will vigorously prosecute this action, and the interests of the

Class will be fairly and adequately protected.

       171.    Fed.R.Civ.P. 23(b)(3)- Superiority. A class action is superior to all other available

methods for the fair and efficient adjudication of this controversy since joinder of all members is

impracticable. Upon information and belief, Defendants have issued in excess of 1,000 commercial

property policies in New York and it is undisputed that the Virus, CV-19, and/or the CA Orders

have impacted every business in New York, including every policyholder in the proposed Class.

       172.    The damages suffered by individual class members will vary and may be relatively

small in comparison to the costs of litigation. As such, the expense and burden of individual

litigation could make it impossible for Class members to individually redress the wrongs done to

them. There will be no unusual difficulty in the management of this action as a class action.

       173.    In the alternative, the Class may be certified under Federal Rule of Civil Procedure

23(b)(1) and/or 23(b)(2) because: (a) the prosecution of separate actions by the individual Class

members would create a risk of varying results and incompatible/inconsistent standards of conduct

for Defendants; (b) the prosecution of separate actions by individual Class members would create

a risk of adjudications with respect to them which would, as a practical matter, be dispositive of

the interests of other Class members not parties to the adjudications, or substantially impair or



                                                 - 27 -
          Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 28 of 36




impede their ability to protect their interests; and (c) Defendants have acted or refused to act on

grounds generally applicable to the Class, thereby making appropriate final declaratory relief with

respect to the Class as a whole.


                                   FIRST CAUSE OF ACTION
                             Breach of Contract and Declaratory Relief

          174.   Plaintiffs repeat and re-allege the preceding paragraphs as if fully set forth and

incorporated herein.

          175.   Plaintiffs brings this cause of action on behalf of themselves and on behalf of the

other Class members.

          176.   For each policy issued to Plaintiffs and the Class members, the writing Defendant

and Defendant HIG are parties to and bound by the Policy.

          177.   Plaintiffs sustained a physical loss of property, BI Losses, SL Losses, and damages

as a result of a covered cause of loss under the Policy.

          178.   Covered Causes of Loss under the policies issued by Defendants to Class members

include physical loss of and damage to property resulting from the Virus, CV-19, and/or the CV

Orders.

          179.   Defendants had a duty under the Policy to provide coverage for BI Losses, SL

Losses, and damages resulting from a covered cause of loss.

          180.   Plaintiffs duly notified Defendants of their claim under the Policy, including for

business income coverage.

          181.   Defendants have refused to pay Plaintiffs’ BI Losses, SL Losses, and damages.

          182.   Defendants have refused to pay BI Losses, SL Losses, and damages arising from

or relating to the Virus, CV-19, and/or the CA Orders.



                                                - 28 -
          Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 29 of 36




          183.   Defendants’ failure and refusal to make payments to Plaintiffs for the BI Losses,

SL Losses, and other damages constitutes a breach of the Policy.

          184.   Defendants’ failure and refusal to make payments to Plaintiffs and other Class

members for BI Losses, SL Losses, and damages pursuant to the terms of the policies constitutes

a breach of contract.

          185.   Defendants’ conduct has been unreasonable.

          186.   Defendants’ wrongfully assert that, as a matter of law, the presence of the Virus

does not constitute physical loss of or physical damage to property.

          187.   Defendants have unreasonably obstructed and prevented Plaintiffs and other Class

members from receiving prompt payment for the insurance benefits they are entitled to under the

Policy.

          188.   Defendants breached their duty and obligations of good faith and fair dealing.

          189.   Plaintiffs and the other Class members have been damaged by Defendants’

wrongful conduct, including without limitation suffering extra-contractual consequential damages

as a result of Defendants’ failure to act promptly and in good faith.

          190.   It was reasonably foreseeable and contemplated by the parties, at the time the Policy

was issued and/or renewed, that the failure to properly investigate a loss/occurrence and the failure

to promptly provide coverage and pay insurance benefits under the Policy would negatively and

adversely affect a policyholder’s business operations, including causing delays thereto, thereby

forcing Plaintiffs and other Class members to incur additional business interruption losses,

attorneys’ fees, and litigation-related expenses.

          191.   Plaintiffs and members of the proposed Class have been damaged by Defendants’

wrongful conduct, including that they have sustained foreseeable extra-contractual consequential



                                                - 29 -
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 30 of 36




damages, including business interruption losses, attorneys’ fees, and litigation-related expenses.

       192.    As a result of Defendants’ breach and wrongful conduct, Plaintiffs and the Class

members are entitled to judgment providing declaratory relief of their rights under the Policy,

including a declaration rejecting and invalidating Defendants’ position that the presence of the

Virus at their premises does not constitute physical loss of or physical damage to property under

the Policy.

       193.    Plaintiffs and the Class Members are entitled to declaratory relief under 28 U.S.C.

§2201 to redress the wrongs of Defendants alleged herein.

       194.    As a result of Defendants’ breach and wrongful conduct, Plaintiffs and Class

members are entitled to judgment providing declaratory relief of their rights under the Policy,

determining that Defendants are liable to Plaintiff and Class members for breach of contract, and

that Plaintiffs and Class members have been damaged and are entitled to judgment against

Defendants in an amount to be determined at trial, but not less than, $7,500,000.00, plus interest.


                                   SECOND CAUSE OF ACTION
                                 New York General Business Law § 349

       195.    Plaintiffs repeat and re-allege the preceding paragraphs as if fully set forth and

incorporated herein.

       196.    Plaintiffs bring this cause of action on behalf of themselves and on behalf of the

other Class members.

       197.    Defendants’ statements in the DFS Response sent to policyholders were inaccurate

and misleading.

       198.    Defendants DFS Response indicated that all claims would be assessed on the merits

of their individual facts and circumstances.



                                               - 30 -
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 31 of 36




       199.    Defendants did not make coverage determinations based on the individual facts and

circumstances of the claims presented.

       200.    Defendants made a uniform decision to deny all claims arising from the Virus, CV-

19, and/or the CA Orders irrespective of the factual circumstances or policy provisions of

individual policyholders.

       201.    Upon information and belief, Defendants’ made the uniform decision to deny all

claims arising from the Virus, CV-19, and/or the CA Orders irrespective of the factual

circumstances or policy provisions of individual policyholders before issuing the DFS Response.

       202.    Defendants expressly misrepresented to their policyholders that coverage decisions

would be made on a case-by-case basis given the factual circumstances or policy provisions of

individual policyholders.

       203.    Defendants’ instructions to insurance agents and policyholder representatives that

the coverages under its policies do not apply in the case of a virus were inaccurate and misleading.

       204.    Defendants’ inaccurate and misleading statements were relied on by policyholders

and induced them to refrain from filing claims with Defendants.

       205.    Defendants’ failure to reasonably investigate the BI Losses and SL Losses and their

refusal to pay insurance benefits through the present has, at the least, been in reckless and/or

grossly negligent disregard of their obligations under each Policy issued to Plaintiffs and other

Class members.

       206.    Defendants’ actions are consumer oriented inasmuch as the Policy consists of

standard policy forms created, maintained, and issued by Defendants as a group.

       207.    Defendants’ actions are consumer oriented inasmuch as the disclaimer letter issued

to Plaintiff consisted of a generic, pre-determined analysis that all claims relating to the Virus, CV-



                                                - 31 -
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 32 of 36




19, and the CA Orders were denied.

        208.    Defendants pre-determined that as a general rule that their standard form policies

of insurance issued to insureds in New York State simply do not afford coverage for losses

stemming from the Virus, CV-19, and the CA Orders, irrespective of the fact that the policies do

not contain a Virus Exclusion.

        209.    Illustrating the pre-determined nature of Defendants’ coverage decisions, neither

the denial letter nor the enclosed “Coverage Decision Details” enclosure reference or contain an

analysis of the facts of Plaintiffs’ loss.

        210.    Further illustrating the pre-determined nature of Defendants’ coverage decisions is

the fact that Defendants created a generic policy language enclosure (the so-called Coverage

Decision Details) which is a boilerplate analysis of the policy so that the disclaimer letters could

be generated in a mass-produced, streamlined manner.

        211.    Upon information and belief, each of the Defendants has received claims arising

from or related to the Virus, CV-19, and the CA Orders from other insureds with policies that are

the same as substantially similar to the BXI Policy.

        212.    Upon information and belief, each of the Defendants has issued disclaimer letters

that are the same as, or substantially similar to, the disclaimer letter that was issued to Plaintiffs in

this case.

        213.    Defendants’ conduct in pre-deciding their coverage position for all, or substantially

all, claims from insureds in New York State stemming from the Virus, CV-19, and the CA Orders

was materially misleading.

        214.    Defendants, by their agents and employees, have perpetuated and continued

perpetuating a scheme by which its insureds are deprived of the full benefit of their policies,



                                                 - 32 -
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 33 of 36




regardless of the fact that the Class’s policies do not contain the Virus Exclusion or any exclusions

referencing virus-related losses.

       215.    Upon information and belief, Defendants have instituted a practice, policy, or

procedure by which Defendants intend to deny all, or substantially all, claims stemming from the

Virus, CV-19, and the CA Orders.

       216.    Defendants’ practice, policy, or procedure was surreptitiously and purposefully

made without notice or disclosure to Defendants’ customers, potential customers, or the public at

large and contrary to express representations to the public

       217.    Defendants’ practice, policy, or procedure of not covering claims stemming from

viruses is not disclosed within the subject insurance policies, because the policies do not contain

the Virus Exclusion or a similar exclusion for viruses, despite the fact that Defendants are familiar

with the Virus Exclusion. Therefore, Plaintiffs and the public at large have been misled in a

material respect.

       218.    Defendants’ practice of denying all, or substantially all, claims stemming from the

Virus, CV-19, and the CA Orders was not disclosed to its policyholders until after they had

submitted a claim under a policy. Therefore, Plaintiffs and the public at large who have obtained

such policies from the Defendants have been misled in a material respect.

       219.     The aforementioned public-oriented conduct exercised by Defendants is a regular

business practice, policy, or procedure.

       220.    Defendants’ aforesaid practice, policy, or procedure is willful, intentional, and

malicious with the ultimate intent and effect of depriving its insureds of the scope and amount of

coverage which they paid and bargained for.




                                               - 33 -
       Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 34 of 36




       221.    The aforesaid actions of the Defendants constitute a violation of § 349 of the New

York General Business Law for which Plaintiff and the Class are entitled to treble damages up to

the sum of $1,000.00 per violation, plus reasonable attorneys’ fees.




                                              - 34 -
        Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 35 of 36




                                       REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other Class members,

respectfully request that the Court:

       a.      Enter an Order certifying the proposed Class, as requested herein, designating

Plaintiffs as Class representatives, and appointing Plaintiffs’ undersigned attorneys as Counsel for

the Class;

       b.      Entering judgment on the First Cause of Action in favor of Plaintiffs and the Class

members as follows:

               1.      Determining and declaring that the presence of the Virus
                       constitutes direct physical loss of or damage to property;

               2.      Determining and declaring that the presence of the Virus causes
                       direct physical loss of or damage to property;

               3.      Determining and declaring Defendants’ position that, as a matter
                       of law, the presence of the Virus does not constitute direct physical
                       loss of or damage to property is wrong, invalid, and a breach of the
                       Policy;

               4.      Determining and declaring that losses sustained by Plaintiff and
                       Class members arising from and relating to the Virus, CV-19
                       and/or the CA Orders are insured losses covered under the Policies
                       issued by Defendants;

               5.      Determining and declaring that Defendants are, jointly and
                       severally, obligated to pay the full amount of BI Losses, SL
                       Losses, and other coverage benefits provided for under the Policies
                       issued to Plaintiff and the Class members with respect to losses
                       arising from or relating to the Virus, CV-19, and/or the CA Orders;
                       and

               6.      Determining liability in favor of Plaintiffs and Class members
                       against Defendants, jointly and severally, for breach of contract
                       and awarding damages for losses covered under the Policies in an
                       amount to be determined at trial, but not less than, $7,500,000.00,
                       plus interest.




                                               - 35 -
         Case 1:20-cv-00520-GWC Document 60 Filed 08/13/20 Page 36 of 36




         c.    Entering judgment on the Second Cause of Action in favor of Plaintiffs and Class

members against all Defendants, jointly and severally, in an amount to be determined at trial but

not less than treble damages up to the sum of $1,000.00 per violation, plus interest and reasonable

attorneys’ fees;

         d.    Ordering Defendants to pay the legal fees of attorneys’ fees and costs of suit;

         e.    Ordering Defendants to pay both pre- and post-judgment interest on any amounts

awarded;

         f.    Ordering such other and further relief as may be just and proper.


                                        JURY DEMAND

               Plaintiffs, for themselves and on behalf of all members of the proposed Class,

hereby demands a trial by jury on all issues of fact and damages claimed in the foregoing

complaint.


Dated:     Buffalo, New York
           August 13, 2020

                                      DUKE HOLZMAN PHOTIADIS & GRESENS LLP


                                      By:      s/Charles C. Ritter, Jr.
                                             Charles C. Ritter, Jr.
                                             Christopher M. Berloth
                                             Thomas D. Lyons
                                             Attorneys for Plaintiff
                                             Buffalo Xerographix Inc.
                                             701 Seneca Street, Suite 750
                                             Buffalo, New York 14210
                                             Tel: (716) 855-1111
                                             critter@dhpglaw.com
                                             cberloth@dhpglaw.com
                                             tlyons@dhpglaw.com




                                              - 36 -
